Case 2:19-cv-03365-DRH-SIL Document 56-4 Filed 05/11/20 Page 1 of 7 PageID #: 1274




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK
                                  CENTRAL ISLIP DIVISION

   APTIVE ENVIRONMENTAL, LLC,                           §
                                                        §
          Plaintiff,                                    §
   v.                                                   §
                                                        §
   VILLAGE OF EAST ROCKAWAY,                            §          No. 2:19-cv-03365-SJF-SIL
   NEW YORK,                                            §
                                                        §
          Defendant.                                    §
                                                        §
                                                        §


            PLAINTIFF’S L.R. 56.1 COUNTERSTATEMENT OF DEFENDANT’S
                                  MATERIAL FACTS


         Plaintiff     Aptive   Environmental,   LLC    (“Plaintiff”   or   “Aptive”)   submits   this

  Counterstatement of Material Facts under L.R. 56.1.

  A.     Defendant Did Not File a L.R. 56.1 Statement of Material Facts

         Defendant, the Village of East Rockaway, New York (“Defendant” or the “Village”) has

  not filed a Statement of Material Facts in support of its Motion for Summary Judgment. The Court

  may properly deny Defendant’s Motion on this basis, for failure to show an absence of genuine

  issue of material fact. Under the Court’s local rules, “only those assertions in the parties’

  statements pursuant to Local Civil Rule 56.1 of the Local Rules of the United States District Courts

  for the Southern and Eastern Districts of New York (“Local Civil Rule 56.1”) that are properly

  supported pursuant to Rule 56(c) of the Federal Rules of Civil Procedure are considered by the

  Court.” Imperium Ins. Co. v. Am. W. Home Ins. Co., No. 15-CV-5471(SJF)(SIL), 2018 WL

  5298430, at *1 (E.D.N.Y. Aug. 8, 2018) (J. Feuerstein) (citing Local Civil Rule 56.1(d) (“Each

  statement by the movant or opponent pursuant to Rule 56.1(a) and (b), including each statement
Case 2:19-cv-03365-DRH-SIL Document 56-4 Filed 05/11/20 Page 2 of 7 PageID #: 1275




  controverting any statement of material fact, must be followed by citation to evidence which would

  be admissible, set forth as required by Fed. R. Civ. P. 56(c).”); New World Sols., Inc. v.

  NameMedia Inc., 150 F. Supp. 3d 287, 305 (S.D.N.Y. 2015) (“[I]f a party fails to properly support

  a statement by an adequate citation to the record, the Court may properly disregard that

  assertion.”); F.D.I.C. v. Hodge, 50 F. Supp. 3d 327, 343, n.2 (E.D.N.Y. 2014) (“Statements without

  citation to evidence may be properly ignored by the court.”); Kaur v. New York City Health &

  Hosps. Corp., 688 F. Supp. 2d 317, 322 (S.D.N.Y. 2010) (“Where there are no citations or where

  the cited materials do not support the factual assertions in the Statements, the Court is free to

  disregard the assertion.” (quotations, alterations and citation omitted)).

  B.     Plaintiff’s Counterstatement of Material Facts Appearing in Defendant’s Motion,
         Affidavit, and Memorandum

         Despite not filing a Statement of Material Facts, Defendant seeks to rely on material factual

  assertions in support of summary judgment, provided in an attorney affidavit and memorandum of

  law. Plaintiff therefore responds to these assertions in numbered paragraphs, with citations to the

  location of each material factual assertion in Defendant’s filings.

         1.      Defendant asserts “With respect to the “criminal background check” component of

  the fee, private investigators that I have utilized in the past charge at least one hundred ($100.00)

  for such a service.” Def.’s Mot. SJ Aff., ¶ 7.

         Plaintiff’s Response: Plaintiff objects to admission of Defendant’s attorney statement on

         the fees of private investigators used by Defendant’s attorney in the past. Plaintiff requested

         this specific information in Interrogatory No. 3, which asked Defendant to “Identify every

         background check service and private investigator service, and the fees charged by each

         for an individual background check, that were considered by the Village in determining the
Case 2:19-cv-03365-DRH-SIL Document 56-4 Filed 05/11/20 Page 3 of 7 PageID #: 1276




           $200 Fee amount.” Ex. B, 1 at 4 (Interrogatory 3). The Village responded to Interrogatory

           No. 3: “Other than the work product of the Village Attorney, none.” Ex. C, at 2 (Response

           to Interrogatory 3).

           The Village did not provide the factual material in ¶ 7 of the Affidavit during discovery,

           despite being asked for it. The Village cannot introduce this material now, in an attorney

           affidavit never produced to Plaintiff. “If a party fails to provide information or identify a

           witness as required by Rule 26(a) or (e), the party is not allowed to use that information or

           witness to supply evidence on a motion, at a hearing, or at trial, unless the failure was

           substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “The intention of this

           preclusionary measure is to prevent the practice of ‘sandbagging’ an opposing party with

           new evidence, and it applies on motions for summary judgment.” Hooks v. Forman Holt

           Eliades & Ravin LLC, No. 11 Civ. 2767 (LAP), 2015 WL 5333513, at *4 (S.D.N.Y. Sept.

           14, 2015); see also Pace v. Air & Liquid Sys. Corp., 171 F. Supp. 3d 254 (S.D.N.Y. 2016)

           (exhibits appended to witness declaration that had not been produced to defendant during

           discovery would not be considered on motion for summary judgment).

           2.       Defendant asserts “Indeed, Plaintiff has conceded that criminal background checks

  range from $100 to $125 on Long Island. See Declaration of Pierson ‘Pierse’ Baldwin, Docket 40-

  1 at 19, p.870.” Def.’s Mot. SJ Aff. ¶ 7.

           Plaintiff’s Response: Plaintiff has not conceded that criminal background checks range

           from $100 to $125 on Long Island. Plaintiff’s Branch Manager declared, under oath, that

           Plaintiff performs a background check for, at most, $50. Doc. 44-7, at 3 (¶ 5). Mr. Baldwin

           further testified that he has observed background check fees as low as $25 per solicitor


  1
   As used herein, Ex. A, Ex. B and Ex. C refer to the exhibits in the Declaration in support of Plaintiff’s Cross-Motion
  for Summary Judgment.
Case 2:19-cv-03365-DRH-SIL Document 56-4 Filed 05/11/20 Page 4 of 7 PageID #: 1277




         license application. Doc. 44-7, at 3 (¶ 8). He further testified any background check fees of

         $100 or higher typically involved fingerprinting, and that for background checks alone, he

         did not recall a fee higher than $100 per license application.” Doc. 44-7, at 3 (¶ 8). The

         Village’s Ordinance does not contain any fingerprinting requirement. See Doc. 44-6 (§

         171-4). The Village has conceded that it is unaware of any documents or communications

         that would show the village’s procedure for conducting a criminal background check. Ex.

         A, Village Dep. 76:2-5, 78:16-20. The Village further conceded that there hasn’t been any

         background check done for solicitor licenses in the past three years. Ex. A, Village Dep.

         27:2-10. And the Village also concedes it has not “taken estimates from different

         background check companies about what the cost is” and “doesn’t currently have any

         evidence to support its view that a background check costs a hundred dollars per applicant.”

         Ex. A, Village Dep. 118:14-119:19.

         3.      Defendant asserts “As a matter of public record, and as Plaintiff has confirmed

  through discovery including the recent deposition of the VILLAGE Clerk, her salary with benefits,

  is $123,000.00 annually. The Superintendent of Buildings, who is responsible for Code

  enforcement, has an annual salary with benefits of $121,000.00. These annual salaries equate to

  an hourly rate of pay equal to about $65.00. If the VILLAGE Clerk and Superintendent of

  Buildings were to expend up to an hour each with respect to the processing of a license application,

  maintenance of the ‘no-knock’ list and enforcement, the VILLAGE's expense for the fee would be

  an additional $130.00.” Def.’s Mot. SJ Aff. ¶¶ 8-9.

         Plaintiff’s Response: Plaintiff objects to admission of the Village’s speculative number of

  hours purportedly involved in “processing of a license application, maintenance of the ‘no-knock’

  list and enforcement.” Plaintiff requested this specific information in Interrogatory No. 4, which
Case 2:19-cv-03365-DRH-SIL Document 56-4 Filed 05/11/20 Page 5 of 7 PageID #: 1278




  asked Defendant to “Describe in detail each step involved in the Village Clerk's processing of and

  decision to approve or deny a solicitor license application.” Ex. B, at 5 (Interrogatory 4). The

  Village responded to Interrogatory No. 4: “The Village Clerk has not yet approved or denied a

  solicitation license application under the amended Code.” Ex. C, at 2. And the Village has already

  testified that it does not know the amount of time it would take to issue a solicitor license, because

  it has not yet issued any licenses. Ex. A, Village Dep. 28:20-29:9.

         The Village did not provide this factual material in discovery, despite being asked for it.

  The Village cannot introduce this material now, in an attorney affidavit never produced to Plaintiff

  concerning the number of hours and tasks involved in processing of a license application,

  maintenance of the “no-knock” list and enforcement. “If a party fails to provide information or

  identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that information

  or witness to supply evidence on a motion, at a hearing, or at trial, unless the failure was

  substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “The intention of this preclusionary

  measure is to prevent the practice of ‘sandbagging’ an opposing party with new evidence, and it

  applies on motions for summary judgment.” Hooks v. Forman Holt Eliades & Ravin LLC, No. 11

  Civ. 2767 (LAP), 2015 WL 5333513, at *4 (S.D.N.Y. Sept. 14, 2015); see also Pace v. Air &

  Liquid Sys. Corp., 171 F. Supp. 3d 254 (S.D.N.Y. 2016) (exhibits appended to witness declaration

  that had not been produced to defendant during discovery would not be considered on motion for

  summary judgment).

         4.      Defendant asserts “the costs associated with each category listed above, including

  the approximate time charges for the VILLAGE Clerk and Superintendent of Buildings, exceed

  the $200 fee amount.” Def.’s Mem. SJ, at 3.
Case 2:19-cv-03365-DRH-SIL Document 56-4 Filed 05/11/20 Page 6 of 7 PageID #: 1279




        Plaintiff’s Response: No evidence in the record establishes that the costs associated with

        each category exceed the $200 fee amount. The Village has admitted that it has no way to

        know the cost it will incur to issue a solicitor license because it has never issued such a

        license, and therefore any costs it has provided during discovery are only approximations.

        Ex. A, Village Dep. 113:10-21; 135:2-15; see also id. 43:3-12 (Village concedes no way

        to know cost to issue a solicitor license because Village has never issued one); id. 106:13-

        24 (“seventy-five dollar” enforcement cost estimate not made by Village Clerk; Village

        Clerk not consulted in making that approximation); id. 45:5-46:10 (Village has no

        knowledge of enforcement costs from 2017-2019 and conceded amount “could be zero”).

               Nor has the Village pointed to any specific portions of the summary judgment

        record establishing the legitimacy of these category cost estimates. The Court should

        therefore disregard them. New World Sols., Inc. v. NameMedia Inc., 150 F. Supp. 3d 287,

        305 (S.D.N.Y. 2015) (“[I]f a party fails to properly support a statement by an adequate

        citation to the record, the Court may properly disregard that assertion.”); F.D.I.C. v. Hodge,

        50 F. Supp. 3d 327, 343, n. 2 (E.D.N.Y. 2014) (“Statements without citation to evidence

        may be properly ignored by the court.”); Kaur v. New York City Health & Hosps. Corp.,

        688 F. Supp. 2d 317, 322 (S.D.N.Y. 2010) (“Where there are no citations or where the cited

        materials do not support the factual assertions in the Statements, the Court is free to

        disregard the assertion.”); Imperium Ins. Co. v. Am. W. Home Ins. Co., No. 15-CV-

        5471(SJF)(SIL), 2018 WL 5298430, at *1 (E.D.N.Y. Aug. 8, 2018) (J. Feuerstein).
Case 2:19-cv-03365-DRH-SIL Document 56-4 Filed 05/11/20 Page 7 of 7 PageID #: 1280




                PLAINTIFF’S ADDITIONAL STATEMENT OF MATERIAL FACTS

         In the interest of brevity, Plaintiff respectfully refers the Court to, and incorporates herein

  the entirety of its L.R. 56.1 Statement of Material Facts set forth in support of its Cross-Motion

  for Summary Judgment.




  Dated: March 31, 2020                         Respectfully submitted,

                                                Daniel E. DeCicco, Esq.
                                                DARGER ERRANTE YAVITZ & BLAU LLP
                                                116 East 27th Street at Park Avenue
                                                New York, NY 10016
                                                (212) 452-5300

                                                /s/ Kent D. Krabill
                                                Kent D. Krabill, admitted pro hac vice
                                                Texas Bar No. 24060115
                                                kkrabill@lynnllp.com
                                                Samuel Clinton Cowan, admitted pro hac vice
                                                Texas Bar No. 24109760
                                                ccowan@lynnllp.com
                                                LYNN PINKER COX & HURST, LLP
                                                2100 Ross Avenue, Suite 2700
                                                Dallas, Texas 75201
                                                (214) 981-3800

                                                Attorneys for Plaintiff
                                                Aptive Environmental, LLC


                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 31, 2020, a true and correct copy of the above and foregoing

  was served on all counsel of record via email, and a cover letter filed on ECF, in compliance with

  Individual Rule 4(B).

                                                        /s/ Kent D. Krabill
                                                        Kent D. Krabill
